Case 1:21-cv-01059-WFK-LB Document 6 Filed 04/06/21 Page 1 of 4 PageID #: 29




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
VANESSA JAMES,                                        :
                                                      :
                                    Plaintiff,        :        MEMORANDUM & ORDER
                                                      :        21-CV-1059 (WFK) (LB)
                           v.                         :
                                                      :
ANTHONY EDWARDS,                                      :
                                                      :
                                    Defendant.        :
------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:
       Vanessa James (“Plaintiff’), proceeding pro se, brings this action pursuant to 42 U.S.C. §

1983 against her brother Anthony Edwards. Plaintiff’s request to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915 is GRANTED. For the reasons discussed below, the action is

DISMISSED.

                                        BACKGROUND

       Plaintiff brings this action against her brother Anthony Edwards in relation to the

execution of their deceased father’s will in Queens County Surrogate’s Court. Plaintiff’s father

passed away on July 30, 2019, and Plaintiff alleges that her brother, who is the Executor of the

estate, filed a petition in Queens County Surrogate’s Court on November 11, 2020, “that is full

of false exag[g]erated statements that could impede me from receiving my beneficiary

inherit[a]nce.” Complaint (“Compl.”) at 4, ECF No. 1. Plaintiff further states that her brother

cleaned out their father’s house and destroyed documents that would show that her father told

her that the house belonged to her. Id. at 5. Plaintiff seeks $100,000.00 in money damages. Id.

                                  STANDARD OF REVIEW

       A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the


                                                 1
Case 1:21-cv-01059-WFK-LB Document 6 Filed 04/06/21 Page 2 of 4 PageID #: 30




plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 104–05 (1976)); see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that even after

Twombly, the court “remain[s] obligated to construe a pro se complaint liberally”).

Nevertheless, under 28 U.S.C. § 1915(e)(2)(B), a district court shall dismiss an in forma

pauperis action where it is satisfied that the action “(i) is frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant who is

immune from such relief.”

                                            DISCUSSION

        Plaintiff brings this action under 42 U.S.C. § 1983, which provides that:

        [e]very person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State . . . subjects, or causes to be subjected, any citizen of the
        United States . . . to the deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws, shall be liable to the party injured . . . .
42 U.S.C. § 1983. Section 1983 “is not itself a source of substantive rights, but a method for

vindicating federal rights elsewhere conferred by those parts of the United States Constitution

and federal statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979);

Thomas v. Roach, 165 F.3d 137, 142 (2d Cir. 1999).

        In order to state a § 1983 claim, a plaintiff must allege two essential elements. First, the

conduct challenged must have been “committed by a person acting under color of state law.”



                                                    2
Case 1:21-cv-01059-WFK-LB Document 6 Filed 04/06/21 Page 3 of 4 PageID #: 31




Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010) (quoting Pitchell v. Callan, 13 F.3d 545, 547

(2d Cir. 1994)); see also Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999) (“[T]he

under-color-of-state-law element of § 1983 excludes from its reach merely private conduct, no

matter how discriminatory or wrongful.”) (internal quotation marks and citation omitted);

Grogan v. Blooming Cove Volunteer Ambulance Corps, 768 F.3d 259, 263 (2d Cir. 2014)

(“Because the United States Constitution regulates only the Government, not private parties, a

litigant . . . who alleges that her constitutional rights have been violated must first establish that

the challenged conduct constitutes state action.”) (quoting Flagg v. Yonkers Sav. & Loan Ass'n,

396 F.3d 178, 186 (2d Cir. 2005) (internal quotation marks omitted))). Second, “the conduct

complained of must have deprived a person of rights, privileges or immunities secured by the

Constitution or laws of the United States.” Id.; see also Snider v. Dylag, 188 F.3d 51, 53 (2d Cir.

1999). Plaintiff has failed to allege facts supporting any inference that Anthony Edwards is not a

private party or that he has acted under color of state law. Therefore, Plaintiff’s § 1983 claims

against Mr. Edwards are dismissed for failure to state a claim. 28 U.S.C. § 1915(e)(2)(B).1

                                                  CONCLUSION

         Accordingly, the action is dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii).

Whereas ordinarily the Court would allow Plaintiff an opportunity to file an amended complaint,

see Cruz v. Gomez, 202 F.3d 593, 597–98 (2d Cir. 2000), it need not afford that opportunity here

where it is clear from Plaintiff’s complaint that any attempt to amend the complaint would be


1
  It is noted that the Court also lacks jurisdiction over this matter as the action falls within the probate exception to
federal jurisdiction. In Marshall v. Marshall, 547 U.S. 293, 296 (2006) the Supreme Court clarified the scope of the
probate exception, holding it applies to claims that: (1) “involve the administration of an estate, the probate of a will,
or any other purely probate matter,” or (2) “seek to reach a res in the custody of a state court.” Id. at 312 (internal
quotations and citations omitted); see also King v. Shou-Kung Wang, 663 F. App’x 12, 13 (2d Cir. 2016) (“Post–
Marshall, the probate exception is to be construed narrowly, such that unless a federal court is endeavoring to (1)
probate or annul a will, (2) administer (or invalidate the administration of) an estate, or (3) assume in rem
jurisdiction over property that is in the custody of the probate court, the probate exception does not apply.” (citing
Lefkowitz, 528 F.3d at 105–06)). Plaintiff is seeking to annul her father’s will and invalidate the administration of
his estate, which falls squarely within the probate exception.


                                                            3
Case 1:21-cv-01059-WFK-LB Document 6 Filed 04/06/21 Page 4 of 4 PageID #: 32




futile. See Ashmore v. Prus, 510 Fed. App’x 47, 49 (2d Cir. 2013) (leave to amend is futile

where barriers to relief cannot be surmounted by reframing the complaint); see also Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (denying leave to amend a pro se complaint where

amendment would be futile).

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith and therefore in forma pauperis status is denied for purpose of an appeal.

Coppedge v. United States, 269 U.S. 438, 444–45 (1962).

                                                     SO ORDERED.



                                                               s/ WFK
                                                     ________________________________
                                                     HON. WILLIAM F. KUNTZ, II
                                                     UNITED STATES DISTRICT JUDGE


Dated: April 6, 2021
       Brooklyn, New York




                                                4
